 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    WILBERT ALEXANDER ANAYA
      MURCIA,
 9                                                           CASE NO. C19-587-JLR
                                 Petitioner,
10                                                           ORDER GRANTING
             v.                                              APPLICATION TO PROCEED IN
11                                                           FORMA PAUPERIS ON APPEAL
      ELIZABETH GODFREY, et al.,
12
                                 Respondents.
13

14          Currently before the Court is petitioner’s application to proceed in forma pauperis

15   (“IFP”) on appeal. See General Order 02-19 (automatically referring IFP applications to

16   magistrate judges). The Court GRANTS petitioner’s application. Dkt. 29. Although petitioner

17   paid the $5.00 filing fee to pursue this action in the district court, his application to proceed IFP

18   on appeal establishes that he is indigent and financially eligible for IFP status. See id. He also

19   has met the necessary requirements of Federal Rule of Appellate Procedure 24(a)(1), and there is

20   no evidence that the instant appeal is not taken in good faith, see 28 U.S.C. § 1915(a)(3).

21          DATED this 12th day of November, 2019.

22

23
                                                                    A
                                                            BRIAN A. TSUCHIDA
                                                            Chief United States Magistrate Judge
     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS ON
     APPEAL - 1
